THIS DEBENTURE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAW, AND IT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT
OR STATE LAW OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS; AND THE
COMPANY MAY REQUIRE AN OPINION OF COUNSEL AS TO THE AVAILABILITY OF SUCH
EXEMPTION.

 

 

$[________]

 

 

January [ ], 2012

 

LUXEYARD, INC.

 

10% CONVERTIBLE DEBENTURE

 

FOR VALUE RECEIVED, LUXEYARD, INC, a Delaware corporation (the “Company”), with
its principal office at 4063 Glencoe Avenue, Suite A, Marina Del Rey, California
90292 hereby promises to pay to the order of [_________________________________]
(“Holder”), the principal amount of [________________________________________]
on January [ ], 2014, (the “Maturity Date”), or earlier as hereinafter provided.

 

Interest on the outstanding principal balance shall accrue at a rate of ten
percent (10%) per annum, commencing on the date hereof, such interest shall be
compounded annually and added to the principal amount of this Debenture and
either available for conversion into shares of Common Stock pursuant to the
terms hereof or shall be due and payable together with any unconverted or unpaid
principal amount on the Maturity Date.

 

All capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Debenture Purchase Agreement dated of even date
herewith.

 

ARTICLE 1.

Events of Default and Acceleration

 

(a)   Events of Default Defined. The entire unpaid principal amount of this
Debenture, together with interest thereon shall, on written notice to the
Company given by the Holder, become and be due and payable if any one or more of
the following events (“Events of Default”) shall have occurred (for any reason
whatsoever and whether such happening shall be voluntary or involuntary, or
shall be effected or shall come about by operation of law pursuant to or in
compliance with any judgment, decree, or order of any court or any order, rule
or regulation of any administrative or governmental body) and be continuing. An
Event of Default shall occur:

 

(i)     if there is a failure to pay any principal of this Debenture when and as
the same shall become due and such failure shall continue for a period of ten
(10) days after such payment is due; or

 

(ii)     if failure shall be made in the payment of any installment of interest
on this Debenture when and as the same shall become due and payable whether at
maturity or otherwise and such failure shall continue for ten (10) days after
receipt of notice that such payment has not been made; or

 

 

 



(iii)     if the Company shall consent to the appointment of a receiver, trustee
or liquidator of itself or of a substantial part of its property, or shall admit
in writing its inability to pay its debts generally as they become due, or shall
make a general assignment for the benefit of creditors, or shall file a
voluntary petition in bankruptcy, or an answer seeking reorganization in a
proceeding under any bankruptcy law (as now or hereafter in effect) or an answer
admitting the material allegations of a petition filed against the Company in
any such proceeding, or shall by voluntary petition, answer or consent, seek
relief under the provisions of any other now existing or future bankruptcy or
other similar law providing for the reorganization or winding up of
corporations, or an arrangement, composition, extension or adjustment with its
or their creditors, or shall, in a petition in bankruptcy filed against it or
them be adjudicated a bankrupt, or the Company or its directors or a majority of
its stockholders shall vote to dissolve or liquidate the Company; or

 

(iv)     if an involuntary petition shall be filed against the Company seeking
relief against the Company under any now existing or future bankruptcy,
insolvency or other similar law providing for the reorganization or winding up
of corporations, or an arrangement, composition, extension or adjustment with
its or their creditors, and such petition shall not be stayed or vacated or set
aside within ninety (90) days from the filing thereof; or

 

(v)     if a court of competent jurisdiction shall enter an order, judgment or
decree appointing, without consent of the Company, a receiver, trustee or
liquidator of the Company or of all or any substantial part of the property of
the Company, or approving a petition filed against the Company seeking a
reorganization or arrangement of the Company under the Federal bankruptcy laws
or any other applicable law or statute of the United States of America or any
State thereof, or any substantial part of the property of the Company shall be
sequestered; and such order, judgment or decree shall not be stayed or vacated
or set aside within ninety (90) days from the date of the entry thereof.

 

ARTICLE 2.

Conversion

 

(a) Voluntary Conversion. At any time after the date hereof until the Maturity
Date, the principal and interest due under the Debenture shall be convertible,
in whole or in part, into shares of common stock of the Company (the “Common
Stock”) at the option of the Holder. Such Common Stock shall be calculated on a
post-Forward Stock Split basis. The Holder shall effect conversions by
delivering to the Company a Notice of Conversion, the form of which is attached
hereto as Annex A (a “Notice of Conversion”), specifying therein the principal
amount of this Debenture to be converted and the date on which such conversion
shall be effected (such date, the “Conversion Date”), provided that such date is
on or after the date of delivery of the Notice of Conversion. If no Conversion
Date is specified in a Notice of Conversion, or the stated conversion date is
prior to date of delivery of the Notice of Conversion, the Conversion Date shall
be the date that such Notice of Conversion is deemed delivered hereunder. To
effect conversions hereunder, the Holder shall not be required to physically
surrender this Debenture to the Company unless the entire principal amount of
this Debenture, plus all accrued and unpaid interest thereon, has been so
converted. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Debenture in an amount equal to the
applicable conversion. The Holder and the Company shall maintain records showing
the principal amount(s) converted and the date of such conversion(s). The
Holder, and any assignee by acceptance of this Debenture, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion of a
portion of this Debenture, the unpaid and unconverted principal amount of this
Debenture may be less than the amount stated on the face hereof.

 

(b)    Conversion Price. The conversion price in effect on any Conversion Date
shall be equal $0.30 per share, as may be adjusted as set forth below. This
Conversion Price already takes into account the Forward Stock Split.

 

-2-

 



(c)    Mechanics of Conversion.

 

(i)    Conversion Shares Issuable upon Conversion of Principal Amount and
accrued Interest Amount. The number of shares of Common Stock issuable upon a
conversion hereunder shall be determined by the quotient obtained by dividing
(x) the outstanding principal amount of this Debenture to be converted by (y)
the Conversion Price.

 

(ii)    Delivery of Certificate upon Conversion. Not later than five Trading
Days after each Conversion Date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the Holder (A) a certificate or
certificates representing the Conversion Shares representing the number of
shares of Common Stock being acquired upon the conversion of this Debenture.

 

(iii)    Reservation of Shares Issuable Upon Conversion. The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Debenture and payment of interest on this Debenture.

 

(iv)    Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Debenture. As to any fraction
of a share which Holder would otherwise be entitled to purchase upon such
conversion, the Company shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Conversion Price or round up to the next whole share.

 

(d)    Adjustment of Conversion Price.

 

(i)    Adjustments for Splits, Reorganizations, Consolidations, Mergers.
Notwithstanding the Forward Stock Split, should any change be made to the
Company’s common stock by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding common stock as a class without the Company’s receipt
of consideration, appropriate adjustments shall be made to the Conversion Price
in order to prevent the dilution or enlargement of the conversion rights
hereunder. In case of any reorganization of the Company, or any other Company,
the stock or securities of which are at the time deliverable on the conversion
of this Debenture, or in case the Company or such other Company shall
consolidate with or merge into another Company, or convey all or substantially
all of its assets to another Company, the holder of this Debenture, upon the
conversion hereof, shall be entitled to receive, in lieu of the Common Stock
called for hereby, the stock or other securities or property to which such
holder hereof would have been entitled upon the consummation of such
reorganization, consolidation, merger, or conveyance if he had converted this
Debenture immediately prior thereto; and in such case, the provisions of this
Debenture shall be applicable to the shares of stock or other securities or
property thereafter deliverable upon the conversion of this Debenture.

 

(ii)    Issuance of Additional Shares of Common Stock. At any time when this
Debenture remains outstanding and not satisfied in full, in the event the
Company shall issue any additional shares of Common Stock or securities
convertible into shares of Common Stock, other than Excepted Issuances, at a
price per share less than the Conversion Price then in effect or without
consideration, then the Conversion Price upon each such issuance shall be
adjusted to the price equal to the consideration per share paid for such
additional shares of Common Stock.

 

-3-

 



(e)    Maximum Conversion. Holder shall not be entitled to convert on a
Conversion Date that amount of this Note in connection with that number of
Shares of Common Stock which would be in excess of the sum of (i) the number of
Shares of Common Stock beneficially owned by Holder and its affiliates on a
Conversion Date, (ii) any Shares of Common Stock issuable in connection with the
unconverted portion of this Note and (iii) the number of Shares of Common Stock
issuable upon the conversion of this Note with respect to which the
determination of this provision is being made on a Conversion Date, that would
result in Holder and its Affiliates having beneficial ownership by of more than
4.99% of the outstanding Shares of Common Stock of Borrower on such Conversion
Date. For purposes of the immediately preceding sentence, “beneficial ownership”
shall be determined in accordance with Section 13(d) of the Exchange Act and
Regulation 13d-3 thereunder. Holder shall have the authority and obligation to
determine whether the restriction contained in this subsection (e) of Article 2
hereof will limit any conversion hereunder and to the extent that Holder
determines that the limitation contained in this Section applies, the
determination of which portion of this Note is convertible shall be the
responsibility and obligation of Holder. Holder may waive the conversion
limitation described in this subsection (e) of Article 2 hereof, in whole or in
part, upon and effective after 61 days prior written notice to Borrower to
increase such percentage to a maximum of 9.99%.

 

(f)    Mandatory Conversion. If at any time prior to the Maturity Date, (a) the
shares of Common Stock underlying this Debenture are registered in a
registration statement under the Securities Act or the shares of Common Stock
underlying this Debenture are available for resale pursuant to Rule 144 or
similar rule, without limitation, (b) for a period of ten (10) consecutive
trading days the closing bid price for the Company’s Common Stock remains at or
above $1.00; and (c) the daily volume of the Common Stock during such
consecutive ten (10) day period is at least 50,000 shares per day, then all
outstanding principal and accrued but unpaid interest under this Debenture shall
automatically convert into shares of Common Stock pursuant to the terms of this
Article 2 but subject to the limitation provided by subsection (e) above (the
“Mandatory Conversion”).

 

ARTICLE 3.

Miscellaneous

 

(a)     Transferability. This Debenture shall not be transferred except in a
transaction exempt from registration pursuant to the Securities Act and
applicable state securities law. The Company shall treat as the owner of this
Debenture the person shown as the owner on its books and records. The term
“Holder” shall include the initial holder named on the first page of this
Debenture and any subsequent holder of this Debenture.

 

(b)     WAIVER OF TRIAL BY JURY. IN ANY LEGAL PROCEEDING TO ENFORCE PAYMENT OF
THIS DEBENTURE, THE COMPANY WAIVES TRIAL BY JURY.

 

(c)     Usury Saving Provision. All payment obligations arising under this
Debenture are subject to the express condition that at no time shall the Company
be obligated or required to pay interest at a rate which could subject the
holder of this Debenture to either civil or criminal liability as a result of
being in excess of the maximum rate which the Company is permitted by law to
contract or agree to pay. If by the terms of this Debenture, the Company is at
any time required or obligated to pay interest at a rate in excess of such
maximum rate, the applicable rate of interest shall be deemed to be immediately
reduced to such maximum rate, and interest thus payable shall be computed at
such maximum rate, and the portion of all prior interest payments in excess of
such maximum rate shall be applied and shall be deemed to have been payments in
reduction of principal.

 

-4-

 



(d)     Notice to Company. Notice to the Company shall be given to the Company
at its principal executive offices, presently located at 4063 Glencoe Avenue,
Suite A, Marina Del Rey, California 90262; Attention: Braden Richter, or to such
other address or person as the Company may, from time to time, advise the holder
of this Debenture, or to the Holder of this Debenture at the address set forth
on the Company’s records. Notice shall be given by hand delivery, certified or
registered mail, return receipt requested, three days after being deposited in
the US mail, by overnight courier service, which provides evidence of delivery,
one day after delivery to such courier for next day priority delivered and
properly addressed, or by telecopier if confirmation of receipt is given or of
confirmation of transmission is sent as herein provided.

 

(e)     Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware.

 

(f)     Expenses. In the event that the Holder commences a legal proceeding in
order to enforce its rights under this Debenture, the Company shall pay all
reasonable legal fees and expenses incurred by the Holder with respect thereto,
if the Holder is successful in enforcing such action.

 

(g)     This Debenture shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns. In the event any one or more
of the provisions contained in this Debenture for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality of
unenforceability shall not affect any other provision of this Debenture or such
other security documents, but this Debenture and the other security documents
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein or therein. This Debenture may not be changed
orally, but only by an agreement in writing signed by the parties against whom
enforcement of any waiver, change, modification or discharge is sought.

 

 

[Signature Page Follows]



-5-

 

 

 

[Signature Page to Debenture]

 

IN WITNESS WHEREOF, the Company has executed this Debenture as of the date and
year first aforesaid.

 

 

LUXEYARD, INC.

 

 

By:  _________________________

Name: Braden Richter

Title: Chief Executive Officer

 

 

 

 

-6-

 



ANNEX A

 

NOTICE OF CONVERSION



 

The undersigned hereby elects to convert principal and/or interest under the 10%
Convertible Debenture due January [ ], 2014 of LUXEYARD, INC., a Delaware
corporation (the “Company”), into shares of common stock, par value $.01 per
share (the “Common Stock”), of the Company according to the conditions hereof,
as of the date written below. If shares of Common Stock are to be issued in the
name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Article 2 of this Debenture, as determined in
accordance with Section 13(d) of the Exchange Act.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion Calculation

 

Date to Effect Conversion: _________________________________

 

 

Applicable Conversion Share Price: $__________

 

 

Principal and/or Interest Amount of Debenture to be Converted:
_________________________

 

 

Number of Common Shares to be Issuable Upon Conversion:
_________________________

 

 

Remaining Principal and/or Interest of Debenture Not Converted:
________________________

 

 



Signature:_______________________________

Name:_______________________________

Address:_______________________________

 

If Delivery to be Made via DWAC:

 

DWAC Instructions:

Broker No:

Account No:

 

-7-

 

